Citation Nr: 1414899	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  09-11 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for ulcerative colitis, to include as due to exposure to environmental hazards.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran & C.W.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1987 to December 1987 and November 1990 to July 1991.  He had service in Southwest Asia from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran requested a hearing before the Board.  The requested hearing was conducted in July 2012 by the undersigned Veterans Law Judge.  The Board notes that in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues, and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the issue on appeal.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claims.  It is noteworthy that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the VLJ hearing.  Moreover, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that hearing is thus legally sufficient.

In September 2012, the Board remanded this claim to obtain additional treatment records.  Treatment records were obtained and associated with the claims file.  As such, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In August 2013, the Board requested a medical opinion from a Veterans Health Administration (VHA) medical expert in order to clarify the nature of the Veteran's disorder and the potential relationship of his disorder to service.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2013).  A medical opinion was received in October 2013.  

That development having been completed, the claim is now ready for appellate review.

The issue of entitlement to service connection for a diagnosable but medically unexplained chronic multi-systemic illness of unknown etiology has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See October 2013 VHA medical opinion.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The evidence of record demonstrates that the Veteran's gastrointestinal disorder is attributable to a known clinical diagnosis - ulcerative colitis.

3.  The preponderance of the evidence is against a finding that the Veteran currently suffers from ulcerative colitis as a result of a disease or injury incurred in active duty service nor is it the result of exposure to environmental hazards in the Persian Gulf.



CONCLUSION OF LAW

Service connection for ulcerative colitis, to include as due to exposure to environmental hazards, is not established.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2007 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran and VA's respective duties for obtaining evidence.  This letter also provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  Therefore, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are post-service private and VA examination and treatment records.  Virtual VA records were also reviewed.  There is no indication that there are any other outstanding pertinent documents or records that have not been obtained or that are not adequately addressed in documents or records contained within the claims folder. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Ulcerative Colitis, to Include as Due to Exposure to Environmental Hazards

The Veteran seeks entitlement to service connection for ulcerative colitis, to include as due to exposure to environmental hazards.

Applicable Laws

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

With chronic diseases shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. 

When the disease entity is established, there is no requirement of evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  Because ulcerative colitis is not specifically listed as chronic diseases under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology is not for application in the Veteran's claim of service connection. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

For Veterans who served in the Southwest Asia theater of operations during the Persian Gulf War and who exhibit objective indications of chronic disability manifested by one or more specific signs or symptoms, such disability may be service connected provided that it became manifest during active service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016; and provided that the disability cannot be attributed to any known clinical diagnosis.  See 38 U.S.C.A. §§ 1117 (West 2002); 38 C.F.R. § 3.317(a)(1).

The Persian Gulf War presumption of service connection does not apply if symptoms are medically attributed to a diagnosed (rather than an undiagnosed) illness.  See VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); see also Neumann v. West, 14 Vet. App. 12, 22-23 (2000).  Here, the Veteran has been diagnosed with ulcerative colitis, as such, the presumptions of service connection for the Gulf War are not applicable.

Facts

The Veteran's service records were reviewed.  His enlistment examinations from September 1986 and October 1990 did not indicate any pertinent abnormalities.  There were no documented symptoms, treatment, or diagnoses of ulcerative colitis during service.  Separation examinations from November 1987 and July 1991 did not indicate any pertinent abnormalities.  It was noted in the July 1991 separation examinations statement that the Veteran had been present during Kuwait oil fuel fires.

Post-service records indicate the Veteran was first treated by the VA for ulcerative colitis in 1999.  The Veteran sought treatment in June 1999, complaining of a three-month history of bloody diarrhea, weight loss, and abdominal cramping.  It was noted that he had not sought care previously for these symptoms and did not have a primary provider.  A specimen of the colon was taken and revealed the Veteran had moderately severe colitis.  Treatment has continued to present day.  In December 2007, it was noted that the Veteran had moderate to severe ulcerative colitis that was steroid dependent.

The Veteran was afforded a VA examination in November 2007.  The Veteran was diagnosed with ulcerative colitis after examination.  The examiner noted that the Veteran' colitis began eight years after leaving active duty, or at minimum six years.  The examiner stated that there was no evidence the Veteran's condition had its onset while he was on active duty or within a year of leaving service.

The Veteran was afforded a VA examination in August 2011.  It was noted that he has been on medication for ulcerative colitis off and on since the late 1990s.  After examination, the Veteran was diagnosed with ulcerative colitis.  The examiner stated he was unable to determine whether the Veteran's colitis was due to Gulf War exposures without resorting to mere speculation.  The examiner explained that there was inadequate evidence to determine whether an association exists between deployment to the Gulf War and the development of structural gastrointestinal diseases.

During the October 2011 BVA Hearing, the Veteran testified that he was exposed to oil well fire smoke, diesel fuel and missiles that went overhead with unknown biological chemical in them.  He also reported that he experienced soft bowel movements about three to four times a day while in service, which he treated with over the counter medication.  He reported bloating, vomiting, dyspepsia and diarrhea during service that that he only used over the counter medication because he did not want to be forced to leave service.  The Veteran's wife submitted a statement indicating that the Veteran suffered from gas pain, bloating and diarrhea as early as 1991.

An expert medical opinion was obtained in October 2013.  The specialist indicated that the Veteran has a structural disease of ulcerative pan colitis, diagnosed in 1999 and confirmed histologically.  The specialist opined that the clinical manifestations suggest it is less likely than not that the Veteran's ulcerative colitis began during service or is due to exposure to environmental hazards during service.  The specialist stated that there was no information regarding an association between environmental hazards and ulcerative colitis.

Analysis

Initially, the Board notes that the Veteran has a current diagnosis of ulcerative colitis.  See August 2011 VA examination.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra.  Additionally, based on the Veteran's service in Southwest Asia, the Board finds that the Veteran was exposed to environmental hazards.

Service records were silent as to any complaints, treatments, or diagnoses of any type of gastrointestinal disorder during service.  As such, the evidence does not demonstrate that the Veteran suffered from ulcerative colitis during his period of active duty service.  Shedden element (2) has not been satisfied.  See Shedden, supra.

During the November 2007 and August 2011 VA examinations, the Veteran was diagnosed with ulcerative colitis.  The Board finds the November 2007 and August 2011 VA examination reports and October 2013 specialist's opinion to be highly probative evidence as to whether the Veteran's gastrointestinal disorder is due to a known clinical diagnosis (as opposed to an undiagnosed illness).  As noted, these opinions were based on a review of the record, consideration of the Veteran's own statements as to his symptoms and history, and the results of physical examination and diagnostic studies.

The Board has considered the Veteran's own statements regarding the nature and etiology of his ulcerative colitis as well as those submitted by his friends, pastor, and wife.  The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his gastrointestinal symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology). 

In the present case however, the Board finds that the Veteran's lay statements, and those of his wife, friend, and pastor, are outweighed by the negative service treatment records and the negative VA medical opinions cited above.  Further, the Veteran is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Accordingly, though the Veteran is competent to report his symptoms, he is not credible to provide an opinion as to nature and etiology.

Therefore, in light of the aforementioned VA medical opinions, the Board finds that the Veteran's gastrointestinal disorder is attributable to a known clinical diagnosis and, therefore the provisions of 38 C.F.R. § 3.317 relating to undiagnosed illness of Persian Gulf Veterans are not for application.

As to the question of direct service connection, there is no probative evidence of record that establishes the Veteran's ulcerative colitis is the result of active duty service.  As noted above, there is no evidence that the Veteran's ulcerative colitis can be linked to his period of active duty.  Accordingly, the Board finds that element (3) under Shedden, nexus, has not been satisfied.  See Shedden, supra. 

In summary, the weight of the evidence reflects that the Veteran did not develop ulcerative colitis until after service.  There were no documented symptoms or diagnosis of ulcerative colitis during service.  As such, service connection may not be granted on a presumptive basis for chronic disability.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Furthermore, multiple VA examiners, including a specialist, have opined that the Veteran's ulcerative colitis is less likely than not due to service, to include environmental hazards.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for ulcerative colitis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).


ORDER

Entitlement to service connection for ulcerative colitis, to include as due to exposure to environmental hazards, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


